Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed May 27, 2022.  

Allowable Subject Matter
Claims 1-2, 5-6, 8, 10-12, 14-16, 18-26 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Zhang (US 7, 818, 402 B1) discloses that when a node issues a command to request content, the P2P engine 304 contacts a directory server to receive a list of partner nodes that transiently stage the content. If segments for the requested content are present in at least one local peer node or in the cache, the system responds to the requesting host with a list of partner nodes (column 5, lines 35-36, column 10, lines 7-15).
Roy et al. (US 2010/0094921 A1) discloses the first peer node includes a file distribution manager for generating a distributed hash table (DHT) that cross-references coded segments to the peer nodes storing the coded segments ([0022]).
Alsina et al. (US 2014/0074663 A1) discloses the local list of media items 108A, 112A, 116A and the hash values 108B, 112B, 116B are associated with a user account of the user. The client devices 106, 110, 114 can also maintain additional information associated with the user account and/or media items, such as, for example, metadata, account details, local media files, customized metadata, etc. The hash values 108B, 112B, 116B can include a hash value for each of the media items on the local list of media items 108A, 112A, 116A. Moreover, the hash values 108B, 112B, 116B can be based on the media items, metadata associated with the media items.  The client devices 106, 110, 114 transmit the local list of media items 108A, 112A, 116A and hash values 108B, 112B, 116B to the server 102 ([0029]-[0031]).
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “wherein the first data is stored in the first edge server based on a storage rule obtained from the management server; and wherein the first data is further sent, based on the storage rule, from the first edge server to a cloud storage server, to cause the cloud storage server to send second metadata to the management server, and wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the cloud storage server” as stated in claims 1, 10 and 14.  Moreover, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of “updating based on the first metadata, a metadata list associated with data stored in the plurality of edge servers, the metadata list being configured for storage of the first metadata and for storage of additional metadata comprising respective additional hash values of additional data and respective indications that the additional data is stored in respective other ones of the plurality of edge servers; and in response to receiving second metadata from a cloud storage server, updating the metadata list based on the second metadata, wherein the second metadata at least comprises the first hash value of the first data and an indication that the first data is stored in the cloud storage server” as stated in claims 5, 11, and 15.  Furthermore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of  “in response to receiving, at the management server, the query request from the first edge server of the plurality of edge servers, determining the second edge server for storing target data by using the metadata list, the query request being generated based on a hash value of the metadata and being sent in accordance with a determination that metadata corresponding to the target data is absent from the plurality of edge servers; sending, to the first edge server, a response to the query request to indicate that the target data is stored in the second edge server; and causing the second edge server to provide the target data as a response to the access request” as stated in claims 8, 12, and 16.  
These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-2, 5-6, 8, 10-12, 14-16, 18-26 indicated 1-2, 5-6, 8, 10-12, 14-16, 18-26 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/GIL H. LEE/Primary Patent Examiner, Art Unit 2446